Case 1:19-cv-02997-WJM Document 23 Filed 01/04/21 USDC Colorado Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 19-cv-2997-WJM

PAULA NICOLE BARELA,

       Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,

       Defendant.


         ORDER REVERSING DECISION OF ADMINISTRATIVE LAW JUDGE


       This matter is before the Court on review of Defendant Commissioner of the

Social Security Administration Andrew M. Saul’s (the “Commissioner’s”) decision

denying Plaintiff Paula Nicole Barela’s application for Supplemental Security Income

(“SSI”) benefits. For the reasons set forth below, the Commissioner’s decision denying

Plaintiff’s application for SSI benefits is reversed, and the matter is remanded for an

immediate award of benefits.

                                    I. BACKGROUND

       Plaintiff was born in 1978 and was 34 years old on December 6, 2012, the date

the application was filed. (Administrative Record (“R.”) [ECF No. 11] at 655.) She has

a limited education and can communicate in English. (Id.) She has no past relevant

work. (Id.)

       On December 6, 2012, Plaintiff filed an application for SSI, alleging that she

became disabled on November 23, 2012. (R. at 25, 641.) She alleged that her
Case 1:19-cv-02997-WJM Document 23 Filed 01/04/21 USDC Colorado Page 2 of 11




disability began in November 2012 due to seizures, a concussion, a previous heart

attack, and injuries stemming from a car accident. (R. at 710.) In a decision issued on

May 27, 2014, an Administrative Law Judge (“ALJ”) found that Plaintiff was not disabled

and not entitled to SSI because she retained the residual f unctional capacity (“RFC”) to

perform a range of light work, and there was a significant number of jobs that she could

perform, given the limitations in her RFC determination. (R. at 25–36.)

       After the Appeals Council denied review, Plaintiff appealed the ALJ’s decision to

the United States District Court. (R. at 732–34.) On January 24, 2017, U.S. District

Judge Marcia S. Krieger reversed the Commissioner’s decision and remanded the case

to the Commissioner for a new hearing. (R. at 707–31.) The Appeals Council

remanded Plaintiff’s claim to the ALJ for further proceedings. (R. at 701–04.)

       The ALJ held a new administrative hearing in January 2018. (R. at 664–700.)

On April 13, 2018, the ALJ issued a decision denying Plaintiff’s claims. (R. at 639–56.)

The Appeals Council denied Plaintiff’s request for review of that decision in August

2019, rendering the ALJ’s decision the Commissioner’s final decision for purposes of

judicial review. (R. at 621–26.)

                                   II. THE ALJ’s DECISION

       On April 13, 2018, the ALJ denied Plaintif f’s claim for benefits in a written

decision in accordance with the Commissioner’s five-step sequential evaluation

process.1 (R. at 639–56.) At step one, the ALJ f ound that Plaintiff had not engaged in


       1
         The five-step process requires the ALJ to consider whether a claimant: (1) engaged in
substantial gainful activity during the alleged period of disability; (2) had a severe impairment;
(3) had a condition which met or equaled the severity of a listed impairment; (4) could return to
his or her past relevant work; and, if not, (5) could perform other work in the national economy.

                                                2
Case 1:19-cv-02997-WJM Document 23 Filed 01/04/21 USDC Colorado Page 3 of 11




substantial gainful activity since December 6, 2012, the application date. (R. at 641.)

At step two, the ALJ found that Plaintiff had the following severe impairments: coronary

artery disease and chronic heart failure status post myocardial infarction; a seizure

disorder called seizure disorder, epilepsy, or complex partial seizure disorder; mild

cervical osteoarthritis; obesity; anxiety; and major depressive disorder/depression. (Id.)

At step three, the ALJ found that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments

in 20 C.F.R. § 404, Subpart P, Appendix 1. (R. at 643.)

       Regarding Plaintiff’s residual functional capacity (“RFC”), the ALJ found:

               [T]he claimant has the residual functional capacity to
               perform a reduced range of light work as defined in 20 CFR
               416.967(b) as follows: the claimant can occasionally lift and
               carry 20 pounds and can frequently lift and carry 10 pounds;
               she can stand and/or walk for six hours in an eight-hour
               workday; she can sit for six hours in an eight-hour workday;
               she can never climb ladders, ropes, or scaffolds; she can
               only occasionally climb ramps and stairs; she can have no
               exposure to hazards, including dangerous machinery, the
               operation of heavy machinery, working at heights, or
               commercial driving; and, the claimant can understand,
               remember, and carry out simple tasks and instructions,
               specifically defined as SVP 1 or 2 jobs.

(R. at 645.)

       At step four, the ALJ determined that Plaintiff has no past relevant work. (R. at

655.) At step five, taking into account Plaintiff’s age, education, work experience, and

RFC, the ALJ determined that there are jobs that exist in significant numbers in the


See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Williams v. Bowen, 844 F.2d 748, 750–51
(10th Cir. 1988). The claimant has the burden of proof through steps one to four; the
Commissioner has the burden of proof at step five. Lax v. Astrue, 489 F.3d 1080, 1084 (10th
Cir. 2007).

                                              3
Case 1:19-cv-02997-WJM Document 23 Filed 01/04/21 USDC Colorado Page 4 of 11




national economy that Plaintiff can perform. (R. at 655.) Based on the hearing

testimony from a vocational expert, the ALJ determined that Plaintiff could perform such

jobs as assembler of small products, cleaner, and fast foods worker. (R. at 655–56.)

Consequently, the ALJ found that Plaintiff had not been under a disability, as defined in

the Social Security Act, since December 6, 2012, the date the application was filed. (R.

at 656.)

                              III. STANDARD OF REVIEW

       The Court’s review of a determination that a claimant is not disabled is limited to

determining whether the record contains substantial evidence to support the

Commissioner’s decision and whether the correct legal standards were applied.

Hamilton v. Sec’y of Health and Human Servs., 961 F.2d 1495, 1497–98 (10th Cir.

1992). “Substantial evidence is more than a mere scintilla and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “Evidence is not substantial

if it is overwhelmed by other evidence or constitutes mere conclusion.” Musgrave v.

Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). T he Court must “meticulously examine

the record as a whole, including anything that may undercut or detract from the ALJ’s

findings in order to determine if the substantiality test has been met.” Grogan, 399 F.3d

at 1262. However, the Court “may not reweigh the evidence nor substitute [its]

judgment” for the Commissioner’s. Glass v. Shalala, 43 F.3d 1392, 1395 (10th Cir.

1994). Additionally, “[t]here are specific rules of law that must be followed in weighing

particular types of evidence in disability cases.” Reyes v. Bowen, 845 F.2d 242, 244



                                            4
Case 1:19-cv-02997-WJM Document 23 Filed 01/04/21 USDC Colorado Page 5 of 11




(10th Cir. 1988). “Failure to follow these rules constitutes reversible error.” Id.

                                      IV. ANALYSIS

       Plaintiff advances four grounds for vacating the decision below: (1) the ALJ did

not express valid reasons for rejecting Dr. Frommelt’s mental limitations; (2) the ALJ did

not have valid reasons for rejecting Dr. Devere’s physical restrictions; (3) the ALJ did

not have valid reasons for assigning great weight to Dr. Barrett’s opinion of physical

restrictions; and (4) the ALJ did not have valid reasons for rejecting Dr. MacKerrow’s

physical restrictions, or for assigning greater weight to Dr. Barrett’s opinion than he

assigned to Dr. MacKerrow’s opinion. (ECF No. 13 at 4.) The Court need only address

Plaintiff’s last argument, as it provides a basis for vacating the decision of the

Commissioner denying Plaintiff SSI benefits, and remanding this case for an immediate

award of benefits.

       Dr. MacKerrow, Plaintiff’s treating cardiologist, completed a Cardiac

Questionnaire (the “Questionnaire”) on December 11, 2017. (R. at 919-22.) The

Questionnaire stated that Dr. MacKerrow’s medical specialty is cardiology, and that he

has treated Plaintiff since 2010, seeing her for office visits two to three times per year to

treat her congestive heart failure. (R. at 919.) Dr. MacKerrow identified Plaintiff’s

symptoms as shortness of breath, weakness, and fatigue. (Id.) He opined that Plaintiff

is capable of low stress jobs, and that ten pounds is the maximum amount Plaintiff can

lift and carry for up to one-third of an eight hour work day. (R. at 921.) Dr. MacKerrow

stated that Plaintiff’s “NYHA Class 3 chronic systolic heart failure due to a previous

large anterior MI” supports his conclusions. (R. at 922.)

       Regarding Dr. MacKerrow’s opinion, the ALJ stated:

                                              5
Case 1:19-cv-02997-WJM Document 23 Filed 01/04/21 USDC Colorado Page 6 of 11




              I considered the opinion of Stephen MacKerrow, M.D.,
              rendered December 11, 2017, and gave it little weight
              overall (Exhibit 24F). Dr, Mackerrow [sic] essentially opined
              the claimant met part A of listing 4.02, which is supported by
              the evidence, but fails to assess the components of part B
              indicating the claimant did perform an exercise test. She
              [sic] further opines the claimant is capable of sedentary work
              in low stress jobs, which I do not find supported by the
              evidence, and gave minimal weight. As such, I gave this
              opinion little weight overall.

(R. at 654.) In crafting the RFC, the ALJ did not follow Dr. MacKerrow’s opinion on

Plaintiff’s physical limitations, instead determining she can occasionally lift and carry 20

pounds and can frequently lift and carry 10 pounds.

       On appeal, Plaintiff argues that the ALJ’s reasoning for assigning little weight to

Dr. MacKerrow’s opinion—that it was not supported by the record—is “far too non-

specific and cannot be effectively reviewed.” (ECF No. 13 at 25.) In addition, Plaintiff

further contends that the ALJ failed to consider the relevant weighing factors listed in

the weighing regulation. (Id. (citing 20 C.F.R. § 416.927(c)).) In conclusion, Plaintiff

requests that the Court reverse the ALJ’s decision and award benefits without a remand

for a new hearing. (Id. at 27.)

       In response, the Commissioner argues that Dr. MacKerrow’s opinion deserved

little weight, as his treatment notes did not document strength limitations. (ECF No. 20

at 15.) In addition, the Commissioner argues that the other physical examination

records, which showed Plaintiff had normal motor function, also contradict Dr.

MacKerrow’s opinion. (Id.) Finally, even if the ALJ erred in his articulation of the

weighing factors, the Commissioner contends that “such error would be harmless,” as

the overwhelming evidence of record either contradicted or failed to support Dr.


                                             6
Case 1:19-cv-02997-WJM Document 23 Filed 01/04/21 USDC Colorado Page 7 of 11




MacKerrow’s opinion. (Id. at 15–16.)

       The analysis of how much weight to accord a treating physician’s opinion is

sequential:

              An ALJ must first consider whether the opinion is
              well-supported by medically acceptable clinical and laboratory
              diagnostic techniques. If the answer to this question is “no,”
              then the inquiry at this stage is complete. If the ALJ finds that
              the opinion is well-supported, he must then confirm that the
              opinion is consistent with other substantial evidence in the
              record. In other words, if the opinion is deficient in either of
              these respects, then it is not entitled to controlling weight.

Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003) (interna l citations omitted)

(citing SSR 99-2p, 1996 WL 374188 (July 2, 1996)).

       The ALJ did not perform the sequential analysis outlined above. Rather, the ALJ

accorded “little weight overall” to Dr. MacKerrow’s opinion, without first considering

whether it was to be given controlling weight. (R. at 654.) The Tenth Circuit has held

that the language “according little weight” indicates that an ALJ is effectively rejecting a

medical opinion. Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012). T herefore,

the Court finds that the ALJ effectively rejected the medical opinion of Dr. MacKerrow,

Plaintiff’s treating cardiologist over the course of a seven-year period, without any

discussion as to whether it should be given controlling weight.

       Even if the ALJ had considered whether Dr. MacKerrow’s opinion was to be

given controlling weight, a determination that the opinion does not deserve controlling

weight does “not [mean] that the opinion[s] should be rejected. T reating source medical

opinions are still entitled to deference and must be weighed using all of the factors

provided in 20 C.F.R. §§ 404.1527 and 416.927.” SSR 96-2p, 1996 W L 374188, at *4


                                             7
Case 1:19-cv-02997-WJM Document 23 Filed 01/04/21 USDC Colorado Page 8 of 11




(July 2, 1996). Those factors are:

              (1) the length of the treatment relationship and the frequency
              of examination; (2) the nature and extent of the treatment
              relationship, including the treatment provided and the kind of
              examination or testing performed; (3) the degree to which
              the physician’s opinion is supported by relevant evidence;
              (4) consistency between the opinion and the record as a
              whole; (5) whether or not the physician is a specialist in the
              area upon which an opinion is rendered; and (6) other
              factors brought to the ALJ’s attention which tend to support
              or contradict the opinion.

Watkins, 350 F.3d at 1301 (quoting Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th

Cir. 2001)). Following consideration of the pertinent factors, an ALJ must “give good

reasons in the notice of determination or decision for the weight he ultimately assigns

the opinion.” Id. (alterations and citation omitted).

       In reaching his determination as to Dr. MacKerrow’s opinion, the ALJ failed to

address, the length of the treatment relationship and frequency of examination, the

nature and extent of the treatment relationship, or whether the physician is a specialist

in the area upon which the opinion is rendered. The ALJ provided no explicit discussion

of these factors in his opinion. The omission of the length of the treatment relationship

is especially important. See Miranda v. Astrue, 2011 WL 1465572, *2 (D. Colo. Apr. 18,

2011) (referring to an ALJ’s inadequate analysis of a treating physician’s opinion as

“particularly problematic” given the treating physician’s three year relationship with the

plaintiff). Dr. MacKerrow had treated Plaintiff for seven years when he completed the

Questionnaire, seeing Plaintiff two to three times per year. (R. at 919.) The ALJ did not

discuss this relationship at all in according Dr. MacKerrow’s opinion on physical

restrictions little weight. Further, the ALJ did not mention that Dr. MacKerrow is a


                                              8
Case 1:19-cv-02997-WJM Document 23 Filed 01/04/21 USDC Colorado Page 9 of 11




specialist in cardiology, even though Plaintiff’s severe impairments include coronary

artery disease and chronic heart failure status post myocardial infarction. (R. at 641.)

       To the extent the Commissioner argues that the record shows that Plaintiff had

normal motor function and no strength limitations, which support the ALJ’s

determination to accord Dr. MacKerrow’s opinion on Plaintiff’s strength and stress

limitations little weight, this argument is unavailing. As Plaintiff asserts, however, Dr.

MacKerrow’s opinion was based on his treatment of Plaintiff’s chronic heart failure, and

there is no reason why a treating cardiologist could not assess lifting and stress

restrictions based on that condition alone. (ECF No. 21 at 9.)

       Because the Court concludes that the ALJ did not f ollow the correct legal

standards in considering the opinion of Plaintiff’s treating cardiologist, the Court

reverses the ALJ’s decision. 2 On this basis, the Court must either reverse the ALJ’s

decision and remand for an immediate award of benefits, or remand for further fact-

finding.

       Given that this case has already been remanded once, and thus has had the

benefit of factual development and briefing for two hearings, and has now undergone

two appeals, the Court concludes that there is little to be g ained from additional fact-

finding and will reverse the decision of the ALJ and remand for an immediate award of

benefits. “The Secretary is not entitled to adjudicate a case ad infinitum until it correctly

applies the proper legal standard and gathers evidence to support its conclusion.”



       2
         Because the Court vacates and remands for the reasons stated above, the Court need
not address the other arguments Plaintiff raises. See Madrid v. Barnhart, 447 F.3d 788, 792
(10th Cir. 2006).

                                              9
Case 1:19-cv-02997-WJM Document 23 Filed 01/04/21 USDC Colorado Page 10 of 11




 Sisco v. U.S. Dep’t of Health & Human Servs., 10 F.3d 739, 746 (10th Cir.1993)

 (internal quotation marks and citation omitted).

        The Tenth Circuit has indicated that “outright reversal and remand for immediate

 award of benefits is appropriate when additional fact finding would serve no useful

 purpose.” Sorenson v. Bowen, 888 F.2d 706, 713 (10th Cir. 1989). Reversal and

 remand for an award of benefits is appropriate when “the record fully supports a

 determination that [a plaintiff] is disabled as a matter of law and is entitled to the

 benefits for which he applied.” Id. The Court has the discretion to award benefits when

 a remand for additional fact-finding would not serve a useful purpose “but would merely

 delay the receipt of benefits.” Salazar v. Barnhart, 468 F.3d 615, 626 (10th Cir. 2006)

 (quoting Harris v. Sec’y of Health & Human Servs., 821 F.2d 541, 545 (10th Cir. 1987)).

        The Court finds that a remand in this case for additional fact-finding would not

 serve any useful purpose, and additionally finds there is no need for further

 proceedings other than to remand for an award of benefits. Sisco, 10 F.3d at 746.

                                      V. CONCLUSION

        For the reasons set forth above, the Court ORDERS as follows:

 1.     The decision of the Commissioner denying Plaintiff Paula Nicole Barela’s

        application for SSI benefits is REVERSED;

 2.     This case is REMANDED for an immediate award of benefits as of November

        23, 2012;

 3.     The Clerk shall enter judgment in favor of Plaintiff and against Defendant and

        shall terminate this case; and



                                               10
Case 1:19-cv-02997-WJM Document 23 Filed 01/04/21 USDC Colorado Page 11 of 11




 4.    Plaintiff shall have her costs, if any, upon compliance with D.C.COLO.LCivR

       54.1.


       Dated this 4th day of January, 2021.

                                                     BY THE COURT:



                                                     _______________________
                                                     William J. Martínez
                                                     United States District Judge




                                              11
